 PROB 12C                                                                         Report Date: November 16, 2018
(6/16)

                                       United States District Court
                                                                                                           FILED IN THE
                                                       for the                                         U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON


                                        Eastern District of Washington                            Nov 16, 2018
                                                                                                      SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robert M. Waggy                          Case Number: 0980 2:17CR00212-SAB-1
 Address of Offender:                  Spokane, Washington 99204
 Name of Sentencing Judicial Officer: The Honorable John T. Rodgers, U.S. Magistrate Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: November 14, 2017
 Original Offense:        Telephone Harassment, 18 U.S.C. § 13 and RCW 9.61.230(1)(a), (b)
 Original Sentence:       60 months                         Type of Supervision: Probation
 Asst. U.S. Attorney:     Timothy John Ohms                 Date Supervision Commenced: November 14, 2017
 Defense Attorney:        Federal Defenders office          Date Supervision Expires: November 13, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 10/31/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Robert Waggy violated the terms of his probation by committing
                        Criminal Trespass in the first degree, in violation of RCW 9A.52.070 on May 8, 2018.

                        According to Kalispel Tribal Police report number 2018-82001522, a Kalispel Tribal police
                        officer was advised a male, who identified himself as Mark, had entered onto Kalispel Tribal
                        land located in Airway Heights, Washington. The report states he entered a building being
                        used as a construction job site building by Lydig Construction on Kalispel Tribal land on
                        May 8, 2018. The report states the male served the construction employees a cease and
                        desist letter. The letter was authored and signed by Robert Waggy. It was determined Robert
                        Waggy had been previously trespassed from Kalispel Tribal Reservation lands, and their
                        businesses, both verbally and via certified letter. Robert Waggy was issued a criminal
                        citation for violating RCW 9A.52.070, Criminal Trespass in the first degree.

                        On November 21, 2017, Robert Waggy signed his judgment for case number 2:17CR00212-
                        SAB-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                        Waggy was made aware by his U.S. probation officer that he must not commit another
                        federal, state or local crime.
Prob12C
Re: Waggy, Robert M
November 16, 2018
Page 2
The U.S. Probation Office respectfully recommends the Court incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court on 10/31/2018.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     November 16, 2018
                                                                            s/Patrick J. Dennis
                                                                            Patrick J. Dennis
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                           November 16, 2018
                                                                            Date
